UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5021


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MAURICE YOUNG, a/k/a Peanut,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-
cr-00229-AMD-7)


Submitted:    July 6, 2009                  Decided:   July 24, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Van Bavel, MARK VAN BAVEL, P.A., Baltimore, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Michael C. Hanlon, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant         to     a   plea       agreement,        Maurice    Young    pled

guilty to one count of bank robbery, in violation of 18 U.S.C.

§ 2113 (a) & (d) (2006) and one count of use of a firearm during

a     crime        of         violence,         in         violation         of   18      U.S.C.

§ 924(c)(1)(A)(ii) (2006).                   The district court sentenced Young

to 300 months’ imprisonment on the bank robbery conviction and

an    additional         144    months     on    the       firearms     conviction,       to   be

served consecutively.                Young timely noted his appeal.

              On    appeal,          Young      argues       that      the    district    court

improperly enhanced his sentence for obstruction of justice.                                   A

district court’s factual findings, including those that serve as

a    basis    for        an     obstruction           of    justice      enhancement      under

U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.1, are reviewed

for clear error.               United States v. Kiulin, 360 F.3d 456, 460

(4th Cir. 2004).               This deferential standard of review requires

reversal only if this court is “left with the definite and firm

conviction that a mistake has been committed.”                               United States v.

Stevenson,         396        F.3d    538,       542       (4th     Cir.      2005)    (quoting

Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).                                  However,

a district court’s legal conclusions regarding whether to apply

a    sentencing      enhancement          are     reviewed        de   novo.      See    United

States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).



                                                  2
            According to USSG § 3C1.1, a defendant’s base offense

level is to be increased two levels for obstruction of justice

if

        the defendant willfully obstructed or impeded, or
        attempted to obstruct or impede, the administration of
        justice    with   respect    to   the    investigation,
        prosecution, or sentencing of the instant offense of
        conviction, and . . . the obstructive conduct related
        to (i) the defendant’s offense of conviction[.]

USSG § 3C1.1.       Obstructive conduct within the meaning of § 3C1.1

includes, but is not limited to, “threatening, intimidating, or

otherwise    unlawfully      influencing      a   co-defendant,        witness,      or

juror, directly or indirectly, or attempting to do so.”                         USSG

§ 3C1.1, comment (n.4(a)).

            Here, the district court enhanced Young’s base offense

level    pursuant    to    USSG    § 3C1.1    after    determining       that   Young

yelled at a cooperating witness in the courthouse lock-up in the

presence of other prisoners and called the cooperating witness a

“snitch” and a “rat.”             Young’s statements and the context in

which    they    were     made    establish   his     intent    to,    directly      or

indirectly, intimidate or unlawfully influence the cooperating

witness.        By knowingly revealing the witness’ willingness to

cooperate    with    authorities,       Young     exposed      the    witness   to    a

potentially hostile crowd, and the district court could properly

conclude based on Young’s statements and the context in which

they were made that Young intended to obstruct justice.                           See


                                         3
United States v. Hurst, 228 F.3d 751, 761-62 (6th Cir. 2000).

Accordingly, the district court did not err in enhancing Young’s

offense level by two levels for obstruction of justice.

               Young also argues on appeal that the district court

committed       procedural       error      in       sentencing       him.       This     court

reviews     a    sentence       imposed       by       a   district      court        under   a

deferential       abuse    of     discretion           standard.         Gall     v.    United

States, 552 U.S. 38, ___, 128 S. Ct. 586, 597 (2007).                                   United

States    v.    Evans,     526       F.3d    155,      161     (4th    Cir.      2008).       In

reviewing a sentence, we must first ensure that the district

court     committed       no     procedural           error,    such     as      failing      to

calculate       (or   improperly        calculating)           the     Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)       factors,       selecting         a     sentence       based      on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence - including an explanation for any deviation from the

Guidelines range.          Gall, 128 S. Ct. at 597.                     If there are no

procedural        errors,        we         then       consider        the       substantive

reasonableness        of       the     sentence.               Id.           A   substantive

reasonableness review entails taking into account the totality

of the circumstances.                United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quotations and citation omitted).                                Further,

this court may presume a sentence within the Guidelines range to

be reasonable.         Id.       Even if the reviewing court would have

                                                 4
reached a different result, this fact alone is insufficient to

justify reversal of the district court.                 Id. at 474.

           “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United   States       v.   Carter,     564   F.3d   325,    328     (4th    Cir.   2009)

(quoting Gall, 128 S. Ct. at 597) (internal quotations omitted)

(emphasis in the original)).                 Accordingly, a sentencing court

must   apply    the     relevant     § 3553(a)      factors    to    the     particular

facts presented and must “state in open court” the particular

reasons that support its chosen sentence.                   Id.      Stating in open

court the particular reasons for a chosen sentence requires the

district court to set forth enough to satisfy this court that

the district court has a reasoned basis for its decision and has

considered the parties’ arguments.                Id.

           We have reviewed the record, and it is clear that the

district       court       conducted     a       thorough     and     particularized

sentencing hearing during which it considered and, ultimately,

rejected Young’s sentencing arguments.                  Also, the district court

applied the relevant § 3553(a) factors and clearly stated in

open   court    the    basis   for     the   chosen     sentence.          Accordingly,

Young fails to demonstrate that his sentence was procedurally

unreasonable.          Additionally, this court may presume on appeal

that a sentence within a defendant’s advisory Guidelines range

is substantively reasonable, and Young fails to offer anything

                                             5
to rebut that presumption.   Rita v. United States, 551 U.S. 338,

__, 127 S. Ct. 2456, 2459 (2007).        Accordingly, we affirm the

judgment of the district court.       We dispense with oral argument

as the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  6